Citation Nr: 9911662	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 
INTRODUCTION

The veteran had active military service from January 1976 to 
January 1980 followed by several years of service in the 
Texas National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 8, 1996, rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs which denied the veteran's 
claim for service connection for disability of the knees, 
finding that the claim was not well grounded.  The veteran 
testified at a hearing at the RO on November 26, 1997, in 
connection with his appeal.  

The RO has developed and certified for appeal the single 
issue of entitlement to service connection for degenerative 
changes of the knees.  Since two individual joints are 
involved and the medical evidence for each knee must be 
separately considered, the issue has been divided into two 
separate issues for review on appeal.  


REMAND  

After the appellate record was returned to the Board but 
before initial Board review was undertaken, the veteran 
mailed to the Board an envelope containing additional 
evidence and argument.  The Board's determination with 
respect to the additional evidence is governed by Rule 1304 
of its Rules of Practice (38 C.F.R. § 1304(c) (1997)), which 
states the following:  

(c)	Consideration of additional evidence 
by agency of original jurisdiction.  Any 
pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under § 
19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing. 

In the present case, since the veteran has not waived his 
right to have this additional material reviewed by the RO, 
the issue involving the left knee must be returned to the RO 
for consideration in light thereof.  The claim with respect 
to the right knee, however, requires additional development 
of the evidence; therefore, consideration of the claim as to 
that knee in light of the new material can be undertaken by 
the RO after completion of the actions requested on remand.  
Board consideration of the right knee claim at the present 
time to the extent necessary to determine the need for a 
remand, despite the inclusion of the new material in the 
record, does not result in prejudice to him.  Bernard v. 
Brown 4 Vet. App 384 (1993).  

The veteran contends that his disability of the right knee 
originated in an injury to the knee received in a fall.  
Treatment records describing any medical attention received 
following this incident are not presently on file.  Available 
service medical records show that on an examination for 
separation performed in October 1979, a "summary of defects 
and diagnoses" contained the following entries:  "Pain 
[right] knee--post traumatic--[line of duty] Yes service 
connected."  Reports of other examinations performed during 
active service and subsequent National Guard service contain 
no references to defects of the right knee.  

In view of the entry on examination for separation, the 
documentation of a current right knee disability, and the 
presumed-to-be-credible testimony by the veteran and family 
members regarding the continuation of knee symptoms since 
service, the service connection claim as to the right knee 
must be regarded as well grounded.  Therefore, the veteran is 
entitled to a review of the claim on its merits following 
completion of the actions necessary to satisfy the statutory 
duty to assist in the development of the evidence to support 
a well-grounded claim.  In this case, such actions must 
include giving the veteran an opportunity to submit any 
additional medical evidence relevant to his claim, followed 
by a VA examination to clarify the current status of the knee 
and obtain a medical opinion as to whether the current 
disability is related to service.  The review on the merits 
will include a determination as to the credibility and 
probative value of each item of evidence, including 
resolution of any conflicts in the medical record.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where the evidence does not adequately show the current state 
of a condition, a new VA examination must be provided.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Where the 
record before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the 
issue of entitlement to service connection for a right knee 
disability is remanded to the RO for the following actions:  

1.  The veteran should be given an 
opportunity to identify all medical 
providers, either VA or private, 
including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment for his right knee at any time.  
There is no need for him to identify or 
submit treatment records which he has 
already submitted.  Upon proper 
authorization, the RO should attempt to 
obtain all documentation from the 
physicians or other medical care 
providers identified by the veteran.  

2.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination of the right knee.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, a thorough review of the file, 
and a history obtained from the veteran, 
the examiner should express an opinion as 
to whether the current right knee 
pathology is post-traumatic in origin 
and/or whether it is more likely than not 
or less likely than not related to the 
claimed injury during service.  

3.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1995).  If 
this is necessary, the physician(s) who 
performed the examination should be given 
an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.  

4.  When the record is complete, the RO 
should review the claims with respect to 
each knee on the basis of all of the 
evidence of record, including the 
additional material submitted directly to 
the Board.  either determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.

Thereafter, the claim should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and ensure 
due process of law.  The Board does not intimate any factual 
or legal conclusions as to the outcome ultimately warranted 
in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




